Case held, decision reserved, motion to relieve counsel’s assignment granted and new counsel to be assigned. Memorandum: Defendant was convicted of murder in the second degree (Penal Law § 125.25 [2]) and sentenced to an indeterminate term of imprisonment of 15 years to life. Assigned appellate counsel has moved to be relieved of his assignment pursuant to People v Crawford (71 AD2d 38). In support of that motion, counsel has submitted a brief identifying and analyzing several potential issues but ultimately dismissing each one as frivolous. Upon our review of the record, however, we conclude that there exist nonfrivolous issues that arguably support reversal of defendant’s conviction (see, People v James, 210 AD2d 1002; People v Barton, 132 AD2d 1000). Those issues include whether defendant was afforded effective assistance of counsel and whether County Court erred in denying summarily that part of defendant’s motion seeking to suppress physical evidence, in denying that part of the motion seeking to suppress defendant’s statement to the police or in failing to inquire further into defendant’s recollection of the facts underlying the murder charge at the plea allocution. Consequently, we relieve counsel of his assignment and assign new counsel to brief those issues, as well as any other issues that counsel’s review of the record may disclose (see, People v Blatt, 209 AD2d 1055). (Appeal from Judgment of Onondaga County Court, Elliott, J.—Murder, 2nd *957Degree.) Present—Green, J. P., Lawton, Wesley, Davis and Boehm, JJ.